Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 12/19/2019. It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses legal phraseology “said” and the length is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 24 refer to “the filter comprising a logarithmic filter”, however it is not clear as to which filter, of the two filters, defined in claim 1 and 16, respectively, is further defined to have the logarithmic filter. Examiner suggest that the second incident of filter in the digital processing module be defined as “a logarithmic filter” for clarity.
Regarding claims 12 and 27, it is not clear if the “at least one microwave front end module” is the same one as defined in claim 1 and 16, respectively, or different. If it is the same, it is advice that a term, “the’ be added after the term “comprising” at line 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki (2009/0107252).
Regarding claims 1 and 31, Okazaki teaches a flowmeter intended for use within a hydrocarbon well (intended use) for measuring a fluid velocity and/or a fluid direction of a moving multiphase fluid present in the hydrocarbon well and method for measuring radial and/or axial flow, including a microwave front end module comprising at least one transmit antenna (15A) and at least one receive antenna (15B) and a microwave circuit (20), the microwave circuit comprising an oscillator (21) coupled to the transmit antenna for causing said antenna to transmit microwave signals towards the multiphase fluid at a high frequency ranging from 10 to 100 GHz (para 0036, 24.15 GHz), a mixer (22) coupled to the receive antenna and to a filter for generating an analog in-phase doppler signal depending on microwave signals returned from moving multiphase fluid (para 0081); an analog electronics module comprising an amplifier (23) and an analog-to-digital converter (24) converting the analog doppler signal successively into an amplified analog doppler signal and a digital doppler signal;  a digital processing module comprising a Fast Fourier Transform algorithm for processing the digital doppler signal into a Doppler frequency spectrum and a filter providing a compressed Doppler frequency spectrum (para 0018, Fig. 8), said Doppler spectrum containing information indicative of the fluid velocity and/or the fluid direction of the moving multiphase fluid; and a protective shell (11) protecting the microwave front end module, the analog electronics module and the digital processing module from multiphase fluid, the protective shell comprising a first part positioned over said antennas and being transparent to microwave signals, and a second part being opaque to microwave signals (Fig. 9).
Regarding claims 2 and 32, Okazaki teaches wherein the transmit antenna and receive antenna extend perpendicular to a longitudinal axis of the flowmeter (Fig. 1) at a front part of the flowmeter so as to form an axial microwave doppler sensor that is sensitive to the multiphase fluid having an axial velocity and flowing along a longitudinal axis of the hydrocarbon well (para 0032-0033).
Regarding claims 3 and 33, Okazaki teaches the transmit antenna and receive antenna extend parallel to a longitudinal axis of the flowmeter at a periphery of the flowmeter so as to form a radial microwave doppler sensor that is sensitive to the multiphase fluid having a radial velocity and corresponding to lateral entries into the hydrocarbon well (Fig. 10, 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of  Edward et al. (2017/0016750) (hereinafter Edward).
Regarding claim 4, Okazaki teaches all the claimed features except for explicitly teaching the flowmeter comprising three or more radially arranged microwave doppler sensors which are polygonally distributed in a plane perpendicular to the longitudinal axis of the flowmeter, respectively. Edward teaches a plurality of microwave doppler patch antenna sensors (Fig. 8, para 0226-0227). It would have been obvious to one having ordinary skill in the art at the time the invention was made to design various modifications to the sensors since any form of sensor arrangement would provide pressure and strain or a variation in strain within the wall of the pipe. As to polygonal distribution of the sensors, it is nothing more than an obvious variant of using a pipe having any known shape, including a polygonal pipe on which the sensor may be mounted for polygonal distribution of the waves.
Regarding claim 5, Edward teaches the transmit antenna and receive antenna are phased array patch antennas (para 0095-0096).
Regarding claim 6, Okazaki in view of Edward teach all the claimed features but does not explicitly teach the transmit antenna, the receive antenna and the microwave circuit integrated on a same printed circuit board PCB, said antennas and said microwave circuit being either on the same side of said PCB or opposite sides of said PCB. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the electronics and the sensors mounted on the same PCB since it is nothing more than an alternative arrangement of sensors and circuits thus reducing the sensor space and size.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Phelan et al. (6,606,571) (hereinafter Phalen).
Regarding claim 7, Okazaki teaches all the claimed features except for a quadrature mixer and a second filter to provide an analog quadrature doppler signal to determine the fluid direction of the moving multiphase fluid. Phalen teaches a quadrature mixer and a filter to determine the flow. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a quadrature mixer and a filter since this is nothing more than a known technical feature that can be used to mix signals and filter out unnecessary interference signal to provide a correct and error free output signal.
Regarding claim 8, Okazaki teaches all the claimed features except for explicitly teaching  the digital processing module coupled to a telemetry module operable to communicate with surface equipment or a memory used to record measurements downhole. Providing a telemetry module and a memory to save and transmit data to a remote location is nothing more than a known technical feature and alternatives to save and transmit data remotely in order to further process the signals.
Regarding claim 9, the filter comprising a logarithmic filter is nothing more than an obvious type of processing technique of filtering that can be used such that their frequency band and the gap between the samples of their spectrum would be proportional to frequency.
Regarding claims 10 and 11, Okazaki teaches all the claimed features except for the detailed structure of the first part of protective shell comprising a protection cap having a conical shape, or a protection cap having a half spherical shape, and/or a protection hollow cylinder extending longitudinally or the first part comprising a PolyEther Ether Ketone material, and the second part comprises stainless steel. The use of the protective shell of a particular type, shape and material is nothing more than an obvious design variation since it is well-known that the components of the flowmeter need to be protected depending on the use of the device in a particular environment from the flowing medium from corrosion or chemical reactions.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Fanini et al. (2017/0168188) (hereinafter Fanini).
Regarding 12, Okazaki teaches all the claimed features except for explicitly teaching the flowmeter comprising a microwave module part, a power and processing module part and a rear connection part coupled together in series, having a cylindrical shape and extending longitudinally along the longitudinal axis of the flowmeter, the microwave module part comprising at least one microwave front end module. Fanini teaches the flowmeter comprising a microwave module part, a power and processing module part (para 0006) and a rear connection part coupled together in series, having a cylindrical shape and extending longitudinally along the longitudinal axis of the flowmeter, the microwave module part comprising at least one microwave front end module (Fig. 1 & 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of the flowmeter structure to be used in the measurement device of Okazaki since it is nothing more than a way of protecting the components of the flow measurement device and the electronics into a single housing.
Regarding claims 13-15, while, Okazaki in view of Fanini do not explicitly teach the power and processing module part comprising a battery support cradle operable to receive an electrical storage battery, and at least one PCB including the analog electronics module and the digital processing module or the rear connection part comprising a first rear connector used to connect one side of the flowmeter with a sub section of a downhole tool, a second rear connector coupling the rear connection part to the power and processing module part, and an electrical coaxial connector connected to the PCB of the analog electronics and digital processing modules and a front connection part including a first front connector used to connect one side of the flowmeter with another sub section of a downhole tool, and a second front connector coupling the front connection part to the microwave module part, it is within the scope of a skilled individual to design the structure as claimed in order to form a string of flow measurement devices to lower them in the wellbore.
Claims 16-18 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini in view of Okazaki.
Regarding claim 16, Fanini teaches a downhole tool (18) used to measure and analyze a multiphase fluid present in a hydrocarbon well (10, Fig. 1), the tool being adapted for displacement along and within the hydrocarbon well comprising at least one flowmeter (22) intended for use within a hydrocarbon well for measuring a fluid velocity and/or a fluid direction of a moving multiphase fluid present in the hydrocarbon well (Fig. 1, 2). Fanini does not explicitly teach the flowmeter including a microwave front end module comprising at least one transmit antenna and at least one receive antenna and a microwave circuit, the microwave circuit comprising an oscillator coupled to the transmit antenna for causing said antenna to transmit microwave signals towards the multiphase fluid at a high frequency ranging from 10 to 100 GHz, a mixer coupled to the receive antenna and to a filter for generating an analog in-phase doppler signal depending on microwave signals returned from moving multiphase fluid; an analog electronics module comprising an amplifier and an analog-to-digital converter converting the analog doppler signal successively into an amplified analog doppler signal and a digital doppler signal; a digital processing module comprising a Fast Fourier Transform algorithm for processing the digital doppler signal into a Doppler frequency spectrum and a filter providing a compressed Doppler frequency spectrum, said Doppler spectrum containing information indicative of the fluid velocity and/or the fluid direction of the moving multiphase fluid; and a protective shell protecting the microwave front end module, the analog electronics module and the digital processing module from multiphase fluid, the protective shell comprising a first part positioned over said antennas and being transparent to microwave signals, and a second part being opaque to microwave signals. Okazaki teaches a flowmeter (flow measurement device) for measuring a fluid velocity and/or a fluid direction of a moving multiphase fluid, including a microwave front end module comprising at least one transmit antenna (15A) and at least one receive antenna (15B) and a microwave circuit (20), the microwave circuit comprising an oscillator (21) coupled to the transmit antenna for causing said antenna to transmit microwave signals towards the multiphase fluid at a high frequency ranging from 10 to 100 GHz (para 0036, 24.15 GHz), a mixer (22) coupled to the receive antenna and to a filter for generating an analog in-phase doppler signal depending on microwave signals returned from moving multiphase fluid (para 0081); an analog electronics module comprising an amplifier (23) and an analog-to-digital converter (24) converting the analog doppler signal successively into an amplified analog doppler signal and a digital doppler signal;  a digital processing module comprising a Fast Fourier Transform algorithm for processing the digital doppler signal into a Doppler frequency spectrum and a filter providing a compressed Doppler frequency spectrum (para 0018, Fig. 8), said Doppler spectrum containing information indicative of the fluid velocity and/or the fluid direction of the moving multiphase fluid; and a protective shell (11) protecting the microwave front end module, the analog electronics module and the digital processing module from multiphase fluid, the protective shell comprising a first part positioned over said antennas and being transparent to microwave signals, and a second part being opaque to microwave signals (Fig. 9). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of the flow measurement device of Okazaki in the device of Fanini since it is nothing more than an alternate flow measuring arrangement that can arrange in the flow string to determining the flow of the hydrocarbons in the hydrocarbon well.
Regarding claim 17, Okazaki teaches wherein the transmit antenna and receive antenna extend perpendicular to a longitudinal axis of the flowmeter (Fig. 1) at a front part of the flowmeter so as to form an axial microwave doppler sensor that is sensitive to the multiphase fluid having an axial velocity and flowing along a longitudinal axis of the hydrocarbon well (para 0032-0033).
Regarding claim 18, Okazaki teaches the transmit antenna and receive antenna extend parallel to a longitudinal axis of the flowmeter at a periphery of the flowmeter so as to form a radial microwave doppler sensor that is sensitive to the multiphase fluid having a radial velocity and corresponding to lateral entries into the hydrocarbon well (Fig. 10, 11).
Regarding claim 27, Fanini teaches the flowmeter comprising a microwave module part, a power and processing module part (para 0006) and a rear connection part coupled together in series, having a cylindrical shape and extending longitudinally along the longitudinal axis of the flowmeter, the microwave module part comprising at least one microwave front end module (Fig. 1 & 2).
Regarding claims 28-30, Fanini does not explicitly teach the power and processing module part comprising a battery support cradle operable to receive an electrical storage battery, and at least one PCB including the analog electronics module and the digital processing module or the rear connection part comprising a first rear connector used to connect one side of the flowmeter with a sub section of a downhole tool, a second rear connector coupling the rear connection part to the power and processing module part, and an electrical coaxial connector connected to the PCB of the analog electronics and digital processing modules and a front connection part including a first front connector used to connect one side of the flowmeter with another sub section of a downhole tool, and a second front connector coupling the front connection part to the microwave module part. However, it is within the scope of a skilled individual to design the structure as claimed in order to form a string of flow measurement devices to lower them in the wellbore for determining flow.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini in view of Okazaki as applied to claim 17 above, and further in view of  Edward.
Regarding claim 19, Fanini in view of Okazaki teach all the claimed features except for explicitly teaching the flowmeter comprising three or more radially arranged microwave doppler sensors which are polygonally distributed in a plane perpendicular to the longitudinal axis of the flowmeter, respectively. Edward teaches a plurality of microwave doppler patch antenna sensors (Fig. 8, para 0226-0227). It would have been obvious to one having ordinary skill in the art at the time the invention was made to design various modifications to the sensors since any form of sensor arrangement would provide pressure and strain or a variation in strain within the wall of the pipe. As to polygonal distribution of the sensors, it is nothing more than an obvious variant of using a pipe having any known shape, including a polygonal pipe on which the sensor may be mounted for polygonal distribution of the waves.
Regarding claim 20, Edward teaches the transmit antenna and receive antenna are phased array patch antennas (para 0095-0096).
Regarding claim 21, Fanini in view of Okazaki and further in view of Edward teach all the claimed features but does not explicitly teach the transmit antenna, the receive antenna and the microwave circuit integrated on a same printed circuit board PCB, said antennas and said microwave circuit being either on the same side of said PCB or opposite sides of said PCB. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the electronics and the sensors mounted on the same PCB since it is nothing more than an alternative arrangement of sensors and circuits thus reducing the sensor space and size.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini in view Okazaki as applied to claim 16 above, and further in view of Phelan et al. (6,606,571) (hereinafter Phalen).
Regarding claim 22, Fanini in view of Okazaki teach all the claimed features except for a quadrature mixer and a second filter to provide an analog quadrature doppler signal to determine the fluid direction of the moving multiphase fluid. Phalen teaches a quadrature mixer and a filter to determine the flow. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a quadrature mixer and a filter since this is nothing more than a known technical feature that can be used to mix signals and filter out unnecessary interference signal to provide a correct and error free output signal.
Regarding claim 23, Fanini in view of Okazaki teach all the claimed features except for explicitly teaching  the digital processing module coupled to a telemetry module operable to communicate with surface equipment or a memory used to record measurements downhole. Providing a telemetry module and a memory to save and transmit data to a remote location is nothing more than a known technical feature and alternatives to save and transmit data remotely in order to further process the signals.
Regarding claim 24, the filter comprising a logarithmic filter is nothing more than an obvious type of processing technique of filtering that can be used such that their frequency band and the gap between the samples of their spectrum would be proportional to frequency.
Regarding claims 25 and 26, Fanini in view of Okazaki teach all the claimed features except for the detailed structure of the first part of protective shell comprising a protection cap having a conical shape, or a protection cap having a half spherical shape, and/or a protection hollow cylinder extending longitudinally or the first part comprising a PolyEther Ether Ketone material, and the second part comprises stainless steel. The use of the protective shell of a particular type, shape and material is nothing more than an obvious design variation since it is well-known that the components of the flowmeter need to be protected depending on the use of the device in a particular environment from the flowing medium from corrosion or chemical reactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            10/25/2022